FIRST AMENDMENT TO

 

2004 EQUITY INCENTIVE PLAN

 

OF ZIPREALTY, INC.

 

 

 

At a regularly scheduled meeting of the Board of Directors (the “Board”) of
ZipRealty, Inc. (the “Company”) held on March 8, 2012, the Board adopted the
following recitals and resolution:

 

WHEREAS, Section 10(d) of the Company’s 2004 Equity Incentive Plan (the “Plan”)
provides for an annual automatic grant to each continuing non-employee director
of the Company, if such person has been in that position for at least six
months, of a stock option to purchase 6,666 shares of the Company’s common Stock
(the “Annual Grant”); and

 

WHEREAS, the Board has determined it to be in the best interests of the Company
and its stockholders to amend the Plan to increase the Annual Grant for the
Company’s Chairman of the Board from 6,666 shares to 10,000 shares; and

 

WHEREAS, Section 10(f) of the Plan permits the Board to adopt such an amendment
within its discretion and without stockholder approval.

 

NOW, THEREFORE, BE IT RESOLVED, that pursuant to Section 10(f) of the Plan,
Section 10(d) of the Plan is hereby amended to read in full as follows:

 

Annual Option. Each Outside Director will be automatically granted an Option to
purchase 6,666 Shares (an “Annual Option”) on each date of the annual meeting of
the stockholders of the Company beginning in 2005, if as of such date, he or she
will have served on the Board for at least the preceding six (6) months.
Beginning in 2012, the Annual Option grant shall be increased to 10,000 shares
in the case of an Outside Director who is also the Company’s Chairman of the
Board.

 

IN WITNESS WHEREOF, I have executed this document as of the date first set forth
above and in the capacity set forth below.

 

 

 

 

 

/s/ Samantha E. Harnett



Samantha E. Harnett



Vice President, General Counsel and Secretary of the Company

 



 

 

